DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.

Withdrawn Rejections
 	The 35 U.S.C. 102(a)(1) rejection of claims 17, 18 and 20-22 as anticipated by Vermeersch of record in the previous Office Action mailed on 1/19/2022 has been withdrawn due to the Applicant’s amendment filed on 4/13/2022.
The 35 U.S.C. 103 rejection of claim 19 over Vermeersch of record in the previous Office Action mailed on 1/19/2022 has been withdrawn due to the Applicant’s amendment filed on 4/13/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moumene et al. (US 2009/0163955) [hereinafter Moumene].
Moumene discloses a joint (Figs. 1A-1C and 2A-2D) comprising an injection-molded component including a casing body of plastic material (polymer coating 7) and a core of a core material (core 5 11, or 13), which is at least partially received within the casing body and is at least partially insert-molded (Figs. 1A-1C and 2A-2D; paragraph [0044-0045]), wherein an external face of the casing body is configured as an anti-friction face (Fig. 1A), wherein the core material (CFRP) is different than the plastics material of the casing body (paragraph [0045] and [0059]), wherein the core has a first end with a first end face and a second end, opposite the first end, and having a second end face (Fig. 1A), wherein all surface portions of the core that are located between the first end face and the second end face are fully covered by the plastic material of the casing body (Figs. 1A-2A), and a joint component (component 9) which is mounted around the external face so as to be slidably movable on the external face of the injection-molded component (Fig. 1A).
	Regarding claim 18, Moumene discloses the casing body having an external contour which in terms of shape deviates from an external contour of the core (Fig. 2A).
	Regarding claim 19, Moumene teaches the core having a cylindrical external contour (Figs. 1A-1C).
	Regarding claim 22, Moumene discloses the core including a longitudinal axis, wherein the first end face faces in a first direction along the longitudinal axis and the second end faces in a second direction along the longitudinal axis, wherein the second direction is opposite the first direction (Fig. 1A or 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moumene et al. (US 2009/0163955) [hereinafter Moumene] in view of Abdelgany (US 2009/0182380).
Moumene teaches the claimed joint as shown above. However, Moumene fails to teach the core material being a metal and being steel.
Abdelgany teaches that it is well known in the pedicle screw assembly art to have the rod made of steel (paragraph [0036]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rod (core) in Moumene to be made of steel as taught by Abdelgany in order to provide an alternate material having suitable biocompatibility and strength, if so desired.


Allowable Subject Matter
Claims 1-3, 5 and 16 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to anticipate or render obvious the distinct feature of “wherein the core at two mutually opposite ends has in each case one retaining depression” in combination with “a joint component which is mounted around the external face so as to be movable on the external face of the injection-molded component”.

Response to Arguments
Applicant’s arguments with respect to claims 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781